Citation Nr: 0216505	
Decision Date: 11/18/02    Archive Date: 11/26/02

DOCKET NO.  00-24 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for chronic residuals of a 
back injury including arthritis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from January to August 1975.

This appeal to the Board of Veterans Appeals (the Board) is 
from rating action taken by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.

The veteran provided testimony before a Hearing Officer at 
the RO in June 2001, of which a transcript is of record.  Tr.



FINDINGS OF FACT

1.  All evidence necessary for review of the issue of service 
connection for a back disorder has been obtained, and the VA 
has satisfied the duty to notify the veteran of the law and 
regulations applicable to his claim and the evidence 
necessary to substantiate his claim.

2.  Credible evidence does not show that a chronic back 
disorder or residuals of a back injury were present during 
service; arthritis was not manifest within a year after 
separation from service; and no current back problems are 
related to any incident during service.



CONCLUSION OF LAW

A chronic back disorder including residuals of a back injury 
were not incurred in or aggravated by service, and arthritis 
of the back may not be presumed to have been incurred in 
service. 38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000). 
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  The new law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of the VA with respect to the duty to assist 
claimants in the development of their claims.  First, the VA 
has a duty to notify the claimant and his representative, if 
represented, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West Supp. 2002).  Second, the VA has a duty to assist 
the claimant in obtaining evidence necessary to substantiate 
the claim. 38 U.S.C.A. § 5103A (West Supp. 2002).

The VA has promulgated revised regulations to implement these 
changes in the law. See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been fulfilled 
with respect to the claim for service connection for a 
chronic back disorder including residuals of a back injury 
with arthritis.  

The veteran was provided adequate notice as to the evidence 
needed to substantiate his claim.  The Board concludes the 
discussions in the rating decision, the statement of the case 
(SOC), the supplemental statement of the case (SSOC), and 
letters sent to the veteran informed him of the information 
and evidence needed to substantiate the claim and complied 
with the VA's notification requirements.  The RO also 
supplied the veteran with the applicable regulations in the 
SOC and SSOCs.  And at the personal hearing, the evidence 
necessary was discussed with him at length.  The basic 
elements for establishing service connection have remained 
unchanged despite the change in the law with respect to duty 
to assist and notification requirements.  The VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The veteran has provided testimony at a hearing.  
All available relevant evidence adequately identified by the 
veteran was obtained and considered.  The claims file 
contains the veteran's pertinent service medical records.  
The post-service treatment records have also been obtained.  
For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim and that in 
accordance with Quartuccio v. Principi, 16 Vet. App. 183 
(2002), the respective incumbent responsibilities for 
obtaining evidence by VA and the veteran have been clarified.  
The Board finds that the evidence of record provides 
sufficient information to adequately evaluate the veteran's 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required.

In the circumstances of this case, a remand to have the RO 
take additional action under the new Act and implementing 
regulations would serve no useful purpose. See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided). 

The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted. Taking 
these factors into consideration, there is no prejudice to 
the veteran in proceeding to consider the claim on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Factual Background

Service medical records show no evidence of back complaints 
or any back injury including during a jump.

Reports of an examination in December 1974 are negative for 
complaints or clinical findings of any back disability or 
residuals of a back injury including one sustained during a 
jump.

On physical examination at separation in August 1975, the 
veteran checked that he had a history of recurrent back pain.  
There was no specific recollection of a back injury; on 
examination, there were no residuals of back pain or any back 
injury including from a jump.

On his initial claim for VA compensation on a VA Form 21-526 
in June 1976, the veteran noted injury to his feet in service 
but made no reference to his back.  

On VA outpatient report dated in June 1976, the veteran had 
complaints referable to his knees.  He made no reference to 
having injured his back in service, or of having any back 
complaints as a result.

On another VA Form 21-526 in November 1976, the veteran again 
referenced his knees, left leg and feet but made no mention 
of his back or any injury thereto in service. 

On a VA examination conducted in January 1977, the veteran 
had no complaints referable to his back and did not mention a 
back injury in service.  The examiner found no sign of back 
abnormality and specifically found that the veteran had good 
range of motion in all joints, in all directions, including 
his spine.

VA treatment records show that the veteran was admitted to 
care in 1990 with neck pain and increasing right sided 
weakness.  It was noted that he had a history of repeated 
falls.  At the orthopedic clinic, a polygram was done which 
showed three discs from C-5 to C-7 and diagnosis was made of 
cervical myelopathy.  He was transferred to a private 
facility for surgery on December 21, 1990, report from which 
is of record.  He was then returned to the VA facility for a 
recovery period.  

Diagnoses were cervical myelopathy; status post C-7 
vertebrectomy, followed by iliac crest bone graft infusion, 
C-5 through C-7 with Casser's plating; and lower extremity 
paresis, with gait disturbance necessitating the patient's 
rehabilitation and gait retraining.  He was given antibiotics 
for an infection for a period, and used a Philadelphia collar 
and thoracic extensor for several months.

Throughout the entire 1990 hospitalization periods, both VA 
and private, there was no reference to any back injury in 
service, of any residuals of an inservice back injury, or of 
any back problems prior to those which required his care at 
that time.

The veteran subsequently reported having been treated for 
back problems and had had surgery by VA (North Texas Health 
Care System) since 1986.  However, a search was undertaken 
for VA records and it was determined that there was no record 
of him having had back surgery in the period from 1986 to 
1989; and that he had first been seen in 1990.  VA clinical 
records were forwarded to include a 1991 post-surgical 
follow-up after surgery. 

The veteran filed a claim for compensation for his back in 
1999 at which time he stated that he had been in the Airborne 
in service and hurt his back while jumping out of airplanes.

In searching for VA and private clinical records, additional 
copies and information was secured with regard to the 1990 
surgery and follow-up into 1991.

A report of private hospitalization at the Hillcrest Baptist 
Medical Center in May 1996 is of record showing that the 
veteran had been recently involved in a motor vehicle 
accident in which he was struck from the rear and then he ran 
into another car, making him sandwiched between the two cars.  
It was noted that he had had a prior neck injury and fusion 
and a metal plate, so there was some concern about the new 
incident.  Otherwise, the veteran gave a history of having 
fractured his left leg, having a bullet in his chest and 
having an appendectomy.  On examination, there was some 
paraspinous cervical tenderness on examination of cervical, 
lumbar and thoracic spine areas.  The right thigh was a bit 
tender.  X-rays were negative.  Diagnosis was cervical strain 
from the motor vehicle accident with contusion of the thigh.

A clinical report from April 1998 is of record from the 
Hillcrest Baptist Medical Center where the veteran had 
complained of back pain.  He had been disabled for many years 
from back pain and reportedly had had a cervical fusion and 
had some hardware in his back.  On examination he had a lot 
of spasm and back pain.  Several days before admission, he 
had started having right lower lumbar region pain which had 
not improved with rest.  He denied bowel or bladder problems.  
He also specifically denied having had any falls, slips or 
other trauma associated with his low back.  Diagnosis was 
acute exacerbation of chronic back pain.  He was to be seen 
shortly by VA for ongoing care.

Another treatment report from the same private facility is of 
record dated in July 1998 for right foot pain.  At that time, 
the veteran said he had had back surgery and neck surgery as 
well as chest and leg surgery.  He had residuals of second 
degree burns areas on the dorsal aspect of the right foot.  
No specific back findings were recorded.

At the personal hearing, the veteran testified that he had 
had cervical surgery in 1990.  Tr. at 1.  The veteran 
described his service in Airborne units at Ft. Benning and 
described an incident with high winds and his parachute 
becoming twisted, with him landing improperly as a result and 
injuring his whole back.  Tr. at 2-3.  He said he was fully 
equipped at the time.  He reported that medics looked at him 
and then he returned to the barracks late that evening.  Tr. 
at. 3-4, 5.  He stated that he walked peculiarly and had had 
accidents since he had been out of service, and was no longer 
able to do the good job he had landed at one plant.  Tr. at 
5.  He described several of the post-service incidents.  Tr. 
at 7-8.  He had been seen by a chiropractor in about 1977, 
whose name and other information he could not provide, but he 
said he would try to get those records.  Tr. at 8, 12.  No 
additional records were subsequently produced, nor did the 
veteran provide information or clarification as to any 
evidence VA might pursue and obtain.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002).  If a 
chronic disorder such as arthritis is manifest to a 
compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.307, 3.309 (2001).

The veteran's service medical records do not contain any 
reference to a fall which involved his back.  The report of a 
medical history given by the veteran for the purpose of his 
separation from service shows that he had a history of back 
symptoms, but the report of a medical examination conducted 
at that time shows that clinical evaluation of the spine was 
normal.  Thus, it must be concluded that even if there had 
been some back trauma in service, there were no residuals 
thereafter including at separation. 

The lack of residual back problems in and after service is 
further confirmed by two compensation claims filed by the 
veteran in 1976, and a VA outpatient report from 1976, on 
none of which was there any reference to any inservice back 
injury, complaints or clinical findings.  Similarly, the VA 
examination in 1977 was entirely free of back complaints, and 
range of motion of the spine was normal.

With respect to post-service records, the Board notes that 
there is no evidence of arthritis within a year after 
separation from service.  

In fact, the earliest post-service medical record containing 
references to back problems is dated in 1990, and this was 
after repeated falls, none of which were attributed to 
service.  Throughout that 1990 period of care which involved 
surgical and other treatment procedures, there is no 
reference to any inservice back injury.   

The 1990 back problems primarily involved his cervical area, 
but more recent private clinical records have shown low back 
complaints and a history of ongoing low back complaints as 
well.  

Although the veteran has now given his own opinion that his 
overall back problems including arthritic changes are a 
result of inservice injury, the United States Court of 
Appeals for Veterans Claims has held that lay persons, such 
as the veteran, are not qualified to offer an opinion that 
requires medical knowledge, such as a diagnosis or an opinion 
as to the cause of a disability.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992).  There is no such comparable 
qualified medical opinion of record.

Parenthetically, back arthritis was not present during 
service, was not manifest within a year after separation from 
service, and is not related to any incident during service.  
Accordingly, the Board concludes that back arthritis was not 
incurred in or aggravated by service, and may not be presumed 
to have been incurred in service.

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Klekar v. West, 12 Vet. App. 
503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Indeed, the Court has declared that in adjudicating 
a claim, the Board has the responsibility to do so.  Bryan v. 
West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).

In this case, although the veteran argues that he hurt his 
back while jumping with an Airborne unit in 1975, this is not 
supported by any collateral documentation and the Board finds 
it lacking in credibility.  Absent the veteran's contentions 
in that regard, there is no other objective clinical evidence 
to sustain that he either injured his back in service or that 
any current back problems are in any way related to anything 
of service origin. 

The preponderance of the evidence is against the veteran's 
claim for service connection for residuals of a back injury 
to include arthritis, and there is no doubt to be resolved.  
See Gilbert, 1 Vet. App. at 55.


ORDER

Service connection for chronic residuals of a back injury 
including arthritis, is denied.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

